 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11 ROBIN LUKIANCZYK,                                  )   Case No. 2:20-cv-00223-WBS-CKD
                                                      )
12                    Plaintiff,                      )   ORDER DISMISSING SAGEWELL
                                                      )   HEALTHCARE BENEFITS TRUST
13              v.                                    )
                                                      )
14 UNUM LIFE INSURANCE COMPANY OF                     )
   AMERICA; SAGEWELL HEALTHCARE                       )
15 BENEFITS TRUST, and Does 1 through 10,             )
   inclusive,                                         )
16                                                    )
              Defendant.                              )
17                                                    )

18              The Court, having read the Joint Stipulation to Dismiss SAGEWELL HEALTHCARE

19 BENEFITS TRUST, hereby grants the joint request by Plaintiff ROBIN LUKIANCZYK
20 (“Plaintiff”) and Defendant UNUM LIFE INSURANCE COMPANY OF AMERICA (“Unum

21 Life”) (collectively, “Parties”) to dismiss Sagewell Healthcare Benefits Trust (“the Plan”) from

22 this action without prejudice, with both Parties to bear their own attorneys’ fees and costs directly

23 related to the instant Stipulation and dismissal of the Plan. Unum Life shall remain the only named

24 defendant in this case.

25              IT IS SO ORDERED.

26 Dated: February 20, 2020
27

28

                                                     1                  Case No. 2:20-cv-00223-WBS-CKD
                                                                        ORDER DISMISSING SAGEWELL
     172900.1
                                                                        HEALTHCARE BENEFITS TRUST
